DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2, and 4 of U.S. Patent No. 11348030.  Although the claims at issue are not identical, they are not patentably distinct from each other because :
Instant Application
US PATENT 11348030 B2
10. (Original) A method of representing data from a plurality of data sources in a consistent format, comprising: 
reading data from a data source of the plurality of data sources; 
determining a data signature based on the data source; 
dividing the data into a plurality of data pieces; distributing each data piece to a respective data engine machine of a plurality of data engine machines; 
selecting, at each data engine machine, one or more filters based on the data signature; transforming, at each data engine machine, a respective data piece of the plurality of data pieces into a machine learning data shard using the one or more filters; and
combining the respective machine learning data shards from each data engine machine into a machine learning data shard database record.
1. A distributed computing system for artificial intelligence and machine learning systems, comprising: an Omni-Source System (OmSS) including: 
a Data Identification/Sharding Module (DISM) configured to receive data, generate a data signature based on a source of the data, and divide the data into a number of data pieces; 
one or more Data Engine Modules (DEM) configured to receive the data signature, receive the data pieces, and transform the data pieces into machine learning data shards by modifying the data pieces based on the data signature using a filter chosen based on the data signature based on the source of the data; 
a Database System (DbS) configured to receive the machine learning data shards from the DEM, combine the machine learning data shards into a machine learning data shards record, and store the machine learning data shard record for later use; 
…….
4. The computing system of claim 1, wherein the DEM in the OmSS modifies the data pieces using one or more filters, and wherein the one or more filters are selected from a library of filters based on the data signature, and wherein the library of filters is configured to be updated by a user.
15. (Original) The method of claim 10, further comprising: partitioning the machine learning data shard database record into a plurality of machine learning data shard record pieces, and distributing the machine learning data shard record pieces to one or more target devices.
2. The computing system of claim 1, wherein the OmMS further includes: a Data Partitioning Module (DPM) configured to retrieve the stored machine learning data shard record from the DSM in the OmSS, partition the machine learning data shard record into a plurality of machine learning data shard record pieces, and distribute the machine learning data shard record pieces to the one or more target devices.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 recites, “determining a data signature”, “dividing the data”, “selecting…one or more filters”, and “combining the respective machine learning data shards”.  These limitations of determining, dividing, selecting and combining, under their broadest reasonable interpretation, cover the performance of the limitation in the mind.  If a claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Nothing in the claimed elements precludes these steps from practically being performed in the mind.  Therefore claim 1 recites an abstract idea.
	None of the additional elements integrate the judicial exception into a practical application.  The step of “receiving data from a data source”, is nothing more than a pre-solution activity and is mere data gathering (See MPEP 2016.05(g)).  The step “distributing each data piece to a respective data engine machine”, is a well-understood, routine, convention activity.  Courts have found receiving or transmitting data over a network as routine and convention (See MPEP 2106.05(d), section II).  Accordingly the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons as discussed above with respect to a practical application.  Therefore claim 10 is not patent eligible.

	Claims 11-13, These limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations of practicing the abstract idea.

	Claim 14, contains additional limitation of the abstract idea.  Nothing in the claimed elements preclude these steps form practically being performed in the mind and none of the additional elements integrate the judicial exception into a practical application.

	Claim 15, claims “partition the machine learning data shard” and “distributing the machine learning data shard record”.  Regarding the partition step, nothing in the claimed step precludes the step form practically being performed in the mind and none of the additional elements integrate the judicial exception into a practical application.  The “distributing” step, is a well-understood, routine, convention activity.  Courts have found receiving or transmitting data over a network as routine and convention (See MPEP 2106.05(d), section II).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nevrekar et al. (US 10,579,627 B2).

As per claim 10, Nevrekar et al. teaches the invention as claimed including, “A method of representing data from a plurality of data sources in a consistent format, comprising: 
reading data from a data source of the plurality of data sources;”
As shown in figure 4, data 402 is provided to data filter 404.   
“determining a data signature based on the data source;”
A manipulation module operates on a job specification.  A transmitting model transmits the job specification to the manipulation model.  One or more data sources can be associated with the job specification.  The job specification includes data-source identifiers or other identification information of associated ones of the data source (data signature) (column 27, lines 16-32).  Also see column 28, lines 31-42 and column 29, lines 3-15.
“dividing the data into a plurality of data pieces;”
Data source 402 passes records to filter 404. Filter 404 passes records to extractors 406 and 408 (dividing data input a plurality of data pieces) (column 28, lines 9-30).  Also see figure 4.
“distributing each data piece to a respective data engine machine of a plurality of data engine machines;
 selecting, at each data engine machine, one or more filters based on the data signature;”
Manipulation module can determine one or more data manipulations (Filters) base at least in part on the job specification (data signature).   For example, the manipulation module determines a dataflow graph such as data flow graph 400 (figure 4) e.g., a tree of directed acyclic graph (DAG) corresponding to the job specification.  Individual nodes of the dataflow graph can represent individual data manipulations (column 28, lines 31-42).  Also see column 29, lines 3-15.  Data manipulation includes at least manipulation shown in Table 2 and figure 4, e.g., at least acquiring data form a data source, filtering that data, extracting fields form the data, applying functions to field values, aggregating field values, making comparisons between values of fields within or between data records, comparing field values to constants or to variables held fixed during running of the job, renaming fields, merging fields to provide new data records, or other operations (column 28,lines 43-55).
Nevrekar et al. further teaches that figure 7 and other flow diagrams and example processes can be implemented on or otherwise embodied in one or more computer devices 102 or 104, e.g., a computing device 200, e.g., using software running on such devices (column 36, lines 58 – column 37, lines 1-6).  Therefore, it would have been obvious before the effective filing date for the manipulations shown in figure 4 to be on different computing devices (data engine machines).  This is nothing more than a design choice and would have been obvious to try. 
 “transforming, at each data engine machine, a respective data piece of the plurality of data pieces into a machine learning data shard using the one or more filters; and
combining the respective machine learning data shards from each data engine machine into a machine learning data shard database record.”
Data source 402 passes records to filter 404. Filter 404 passes records to extractors 406 and 408 (dividing data).  Extractor 406 (transforming using filter) extracts the “OrderTime” fields from records provided by filter 404.  Operator 410 (transforming using filter) applies the “RoundToDay” function to values from the extractor 406 to change a timestamp.   Extractor 408 (transforming using filter) extracted the “ComputerID” fields from records provided by filter 404.  Operator 412 (transforming using filter) applies the “CountDistinctValus” function to disregard duplicate orders form the same computer.  Renamer 416 renames the results from operation 410 and Renamer 416 renames the results from operation 12.  Merger 418 (combining) provides result data set 420 including one or more data records (column 28, lines 9-30).  Also see figures 3 and 4.

As per claim 13, Nevrekar et al. The method of claim 10, wherein the data source is a streaming data source and receiving the data includes continually receiving streaming data from the streaming data source.”
Nevrekar et al. teaches the data record is received by a stream (column 1, lines 53-54).  Also see column 3, lines 19-20 and column 14, lines 59- column 15, lines 1-28.

As per claim 14, Nevrekar et al. further teaches, “The method of claim 10 further comprising: 
reading a second set of data from a second data source of the plurality of data sources;
determining a second data signature based on the second data source; 
transforming a respective second data piece of a plurality of second data pieces into a second machine learning data shard using one or more second filters, and 
combining the respective second machine learning data shards into a second machine learning data shard database record, wherein the second machine learning data shard database record has the same consistent format as the machine learning data shard database record.”
Nevrekar et al. teaches receiving data records from one or more data streams (column 14, lines 59- column 15, lines 1-28).  Therefore it would have been obvious to one of ordinary skill in the art for the steps of claim 1 to be performed for a different data source.  Therefore claim 14 is rejected for the same reasons as claim 1. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nevrekar et al. (US 10,579,627 B2) as applied to claim 10 above, and further in view of Vijayaraghavan et al. (US 2014/0229408 A1).
As per claim 11, Nevrekar et al. does not explicitly appear to teach, “The method of claim 10, wherein each machine learning data shard from a respective data engine machine is represented as a vector having a number of dimensions, D.”
Vijayaraghavan et al. teaches an extractor that receives data and extracts feature vectors (vector having a number of dimensions D) and inputs the features vector to a information retrieval (IR) engine to form a feature data matrix (0025-0026).  Also see figure 3A.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nevrekar et al. with Vijararaghavan et al. because both teach the manipulation of data.  They both teach the receiving of data, the use of a extractor and the merging of the data.  Therefore, it would have been obvious to one of ordinary skill in the art for the extractor of Nevrekar to generate a feature vector and the merger to perform the steps of the IR engine of Vijararaghavan et al. to merge the data into a feature data matrix as taught by Vijararaghavan et al.  The result data set 420 (figure 4) of Nevrekar et al. can now be a feature data matrix that can be used to in a machine learning model.  This is nothing more than a design choice and would have been obvious to try.  

As per claim 12, Vijararaghavan et al.  further teaches, “The method of claim 11, wherein the machine learning data shard database record is represented as a matrix having N rows and D columns.
Vijayaraghavan et al. teaches an extractor that receives data and extracts feature vectors (vector having a number of dimensions D) and inputs the features vector to a information retrieval (IR) engine to form a feature data matrix (matric having N rows by D columns) (0025-0026).  Also see figure 3A.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nevrekar et al. (US 10,579,627 B2) as applied to claim 10 above, and further in view of Feng et al. (US 2017/0220949 A1).

As per claim 15, Nevrekar et al. does not explicitly appear to teach, “The method of claim 10, further comprising: 
partitioning the machine learning data shard database record into a plurality of machine learning data shard record pieces, and 
distributing the machine learning data shard record pieces to one or more target devices.”
Feng et al. teaches a coordination node 108 that can instruct operation nodes 404-1,…404-3 to perform machine learning.  The coordination node 108 divides data in a training database 112 into multiple data subsets 412, 422, 432 and allocates each of the data subsets to one or more operation nodes for performing estimates using machine learning (0048).  Also see figure 4 and paragraph 0044.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nevrekar et al. with Feng et al. Nevrekar et al. teaches taking data from a data source and transforming it to a result data set (figure 4).  It would have been obvious for this result data set to be the data in the training database of Feng et al.  This would allow the machine learning system of Feng et al. to use the result data set of Nevrekar et al. to perform machine learning estimations by dividing the result data set and sending it to a plurality of operation nodes to perform the estimation and would have been obvious to try. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199                                                                                                                                                                                         

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199